Citation Nr: 1117805	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  02-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for TDIU.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  The Board remanded the case for further development in August 2008, January 2009, and December 2010, and the case has since been returned to the Board for appellate review.

The Board notes that the Veteran was previously represented by a private attorney, Edward Bates, before the Board and the Court.  However, during the pendency of the appeal, VA's General Counsel revoked Mr. Bates' accreditation to practice before VA effective from July 28, 2003, pursuant to 38 U.S.C. § 5904; 38 C.F.R. § 14.633.  The Board did send the Veteran letters in March 2004 and September 2010, which notified him that his attorney was no longer accredited to represent him before VA.  He was also informed that he could choose another representative or he could represent himself.  However, to date, the Veteran has not appointed another representative.  Instead, he has insisted that he be represented by Mr. Bates, despite being notified that the attorney does not have the proper accreditation.   Therefore, the Board will proceed as though the Veteran is unrepresented.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reason for Remand:  To ensure compliance with a prior remand.


The Board previously remanded the case in December 2010 at which time it was noted that the RO had characterized and adjudicated the claim as entitlement to TDIU prior to December 19, 2000.  The Board noted that VA's General Counsel issued VAOGCPREC 6-99 on June 7, 1999, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim. See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel subsequently took action in November 2009  to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.  

Based on the foregoing, the Board determined in the December 2010 remand that the RO should take the opportunity to adjudicate the issue of entitlement to TDIU for the entire appeal period.  The RO did subsequently issue a supplemental statement of the case in March 2011.  However, the reasons and bases section stated that the issue of entitlement to TDIU prior to the year 2000 is moot because the Veteran was already in receipt of a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD).  Such a statement contradicts the holding in Bradley v. Peake, 22 Vet. App. 280 (2008), as well as the December 2010 remand directing the RO to adjudicate the issue of entitlement to TDIU for the entire appeal period.

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

The RO should adjudicate the claim as entitlement to TDIU for the entire appeal period, including the period after which the Veteran was assigned a 100 percent schedular evaluation for PTSD. See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


